                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00303-FDW-DCK
 DEANNA DOUGLAS,                                   )
                                                   )
                 Plaintiff,                        )
                                                   )
    v.                                             )          ORDER
                                                   )
 UNIVERSITY PLACE NURSING AND                      )
 REHABILITATION CENTER,                            )
                                                   )
                 Defendant.                        )
                                                   )

         THIS MATTER is before the Court on Plaintiff’s Motion for Default Judgment. (Doc. No.

27). For the reasons stated below, Plaintiff’s Motion is DENIED and this action is DISMISSED

without prejudice.

                                            Background

         Pro se Plaintiff filed this lawsuit in June 2017, alleging that Defendant engaged in unlawful

race discrimination and retaliation. (Doc. No. 1, p. 3). Since Plaintiff is proceeding in forma

pauperis, service of this case was done by the U.S. Marshal Service based on information included

in Plaintiff’s summons. (Doc. No. 5). The Court received a return receipt of service on July 18,

2017. (Doc. No. 5-1). Seeing the return receipt of service, and noting no response by Defendant or

further action by Plaintiff, the Court issued a show cause order to Plaintiff on August 13, 2018 for

failure to prosecute. (Doc. No. 6). Plaintiff moved for an entry of default on August 31, 2018 and

default was entered against Defendant on that day. (Doc. Nos. 9, 10). Plaintiff subsequently moved

for default judgment on January 28, 2019. (Doc. No. 11). The Court issued an Order on March

18, 2019 denying Plaintiff’s motion for default based on insufficient service of process and
allowing Plaintiff an additional ninety days to serve Defendant in a manner compliant with Rule 4

of the Federal Rules of Civil Procedure. (Doc. No. 14).

       Plaintiff filed an amended complaint without leave of court on April 3, 2019, including as

a defendant Kathy Eudy. (Doc. No. 15). Despite Plaintiff’s failure to move the Court for leave to

amend her complaint, service was nonetheless attempted by the Marshals and was unsuccessful

once again. (Doc. No. 17). The Court issued another Order to Show Cause on September 11,

2019, (Doc. No. 19), and Plaintiff responded on September 19, 2019 indicating that summons

should be served to a new address and new company name, Principal Long-Term Care Inc. (Doc.

No. 23).

                                           Legal Standard

       Rule 55 of the Federal Rules of Civil Procedure allows for a default judgment against a

party who has “failed to plead or otherwise defend” itself in an action against it. Fed. R. Civ. P.

55. Nonetheless, before entering a default judgment against a defendant, a court must assure itself

that defendant has been properly served. See Armco, Inc. v. Penrod-Stauffer Bldg. Sys., Inc., 733

F.2d 1087, 1089 (4th Cir. 1984) (vacating a default judgment where service of process was

insufficient). A court does not have personal jurisdiction over a defendant who has not been

properly served and therefore has no power to enter a default judgment. See Central Operating Co.

v. Util. Workers of America, AFL-CIO, 491 F.2d 245, 249 (4th Cir. 1974) (“It is axiomatic that a

federal court cannot acquire in personam jurisdiction over a defendant who does not voluntarily

appear unless he is served with process in a manner authorized by federal statute or rule.”); see

also Goldbelt Wolf v. Operational Wear Armor, LLC, No. 1:15-cv-1269, 2016 WL 726532, at *2

(E.D. Va. Feb. 22, 2016). Thus, when presented with a motion for default judgment, a court may

either grant the motion or set aside the underlying entry of default if it finds that service of process
was insufficient. See Lostutter v. Cook, No. 1:17-cv-801, 2018 WL 6002472, at *3 (M.D.N.C.

Nov. 15, 2018).

                                            Analysis

       The Court finds that service of process was not proper in this case; therefore, the Court

must deny Plaintiff’s motion for default judgment and dismiss the case without prejudice.

       Defendant in this case is a business entity. Under the Federal Rules of Civil Procedure,

service of process cannot be addressed to the business entity as a whole, but must be delivered “to

an officer, a managing or general agent, or any other agent authorized by appointment or by law

to receive service of process.” Fed. R. Civ. P. 4(h) (emphasis added). In addition to the above

method of service, the Federal Rules also allow for service of a corporation based on North

Carolina State Law. See Fed. R. Civ. P. 4(h)(1)(A) (referencing Rule 4(e)(1) as an appropriate

method of service). North Carolina law similarly states that if a business entity is served by

certified mail, such mail must be addressed to a specific officer, manager, partner, or registered

agent within the organization. See N.C. R. Civ. P. 4(j)(6)–(8) (describing service requirements for

corporations, partnerships, and other unincorporated associations).

       Here, Plaintiff’s original summons did not identify any specific individual to be served

with process. Plaintiff’s summons designated the defendant to be served as:

                                      9200 Glenwater Dr.
                                      Charlotte NC 28262
                       University Place Nursing and Rehabilitation Center

(Doc. No. 4, p. 1). The U.S. Marshal Service then mailed a copy of the summons by certified mail

to University Place Nursing and Rehabilitation Center, and subsequently filed a return receipt that

was signed by “Karen Barton.” (Doc. No. 5-1, p. 1). There is no indication in the record who Karen

Barton is, what her role is within the organization, or if she was a registered agent capable of
accepting service on behalf of Defendant. Similarly, Plaintiff’s most recent summons designated

the defendant to be served as:

   Principal Long Term Care Inc. Kathy Eudy c/o Penny Batten, Human Resources Executive
                        1425 Hwy 258N, Kingston, NC 28501-6159

(Doc. No. 21-1). The U.S. Marshal Service then mailed a copy of the summons by certified mail

to Principal Long Term Care Inc., and subsequently filed return receipts signed by “Lisa Ball” and

“Victoria De Arcia.” (Docs. No. 24, 25). There is no indication in the record who Lisa Ball or

Victoria De Arcia are, what their role is within the organization, or if they are a registered agent

capable of accepting service on behalf of Defendant.

       Thus, because the summons in this case was improperly addressed, and there has been no

showing of actual notice to Defendant of this lawsuit, the Court concludes that service of process

in this case was insufficient. See Tann v. Fisher, 276 F.R.D. 190, 192 (D. Md. 2011) (holding that

service of process to someone who has not been shown to be an agent of a defendant entity was

not sufficient service of process). The Court therefore lacks personal jurisdiction over Defendant

and cannot render a default judgment. See Central Operating Co., 491 F.2d at 249.

                                           Conclusion

       For the reasons stated above, Plaintiff’s Motion for Default Judgment, (Doc. No. 27), is

DENIED and this action is DISMISSED without prejudice. The Clerk of Court is respectfully

DIRECTED to close this case.

       IT IS SO ORDERED.

                                    Signed: March 12, 2020
